DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  lines 9 and 11 contain the words “basing” twice each, and Examiner believes these should read as --biasing--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, lines 4-5 recite “of the dividing shoulder” which renders the claim indefinite. Dependent claims recite shoulders, but Claim 10 recites “dividing upset”, therefore it is unclear if this specifically noted recitation is meant to refer to the upset or start the recitations of shoulders in the system.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Petermann US Patent 4,830,105 hereinafter referred to as Petermann in view of Armell US Patent 4,790,381 hereinafter referred to as Armell.
Regarding claims 10, 15, 16, and 18-20, Petermann discloses a centralizer (see Figure xx) for a wireline (26) located on a mandrel (36, 37, 39 - see Figure 2) with a dividing upset ((36), bookended by recess (37) and (39)), the centralizer comprising a first slider block (50) on a first side of the upset, a second slider block (52) disposed on the other side of the upset, a first arm as claimed (46, 48), a second arm as claimed (the opposite of (46, 48)) (see Column 3, lines 11-30), a first biasing element (74) between the slider blocks (as shown), and a second biasing element (76) also positioned between the slider blocks. Petermann discloses that they are the same spring biasing forces therefore fails to teach the functional language of the remainder of the claim. Armell teaches a centralizer (see Figure 1) which relies on two springs (70, 70’) to bias .

Allowable Subject Matter
Claims 1-9 allowed.
Claims 11-14 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner finds the subject matter of Claim 1, and its associated dependent claims, for the following reasons. While the claim recites subject matter that is not novel, and non-obvious, as it is clearly the structure that is being improved upon, the remainder of the claim is novel and non-obvious in light of the prior art structure. The prior centralizer that is recited requires being seated in the recess wherein one sliding block is located in each recess. The claimed centralizer then replaces that single sliding block with two sliding blocks. The structure of both an upset and a divider with the replacement functional language as well as taking these structures and the claim in light of the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sheiretov et al US Patent 6,920,936 teaches a centralizer like the one being replaced with the invention but does teach sliding blocks with two hinged arms, but it fails to teach a first and second recess separated by an upset and four sliding blocks divided by dividers (one per set of two as claimed in claim 1). 
Langer US Patent 4,794,986 teaches a centralizer wherein the centralizer arms connect to offsetting collars such that there is overlap in the arms like the instant invention thought fails to teach hinged arms or recesses, dividers, or upsets as claimed. 
Sehsah US Patent 7,708,064 also teaches a similar structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741.  The examiner can normally be reached on Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA SCHIMPF/Primary Examiner, Art Unit 3672